DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 16-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the inventions in claim 1 and claim 16 are distinct as they have different modes of operation.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  It is unclear what automated method is being claimed since the claim does not set forth automated steps.  
The term “sepsis status” in claims 1, 6, 8, 10 and 11 is a relative term which renders the claims indefinite. The term “status” is generally used to define relativity.  However, the claims do not provide a definition or define a standard, i.e., degree of severity, thereby rendering the scope of the claim(s) unascertainable.
Claim 1 is unclear reciting a “standard deviation of monocyte volume”.  Is the applicant trying to claim a standard deviation of a dimensional volume or number of monocyte in a volume?  Is it volume measurements of individual monocyte cell volume in a blood sample, or total volume of monocytes in a blood sample?
Claim 1 is unclear reciting a “value of a blast population characteristic”.  Is the applicant trying to define a blast population (i.e., numerical value), or a blast population characteristic?  
Claim 1 is unclear reciting “evaluating the sepsis status” since it is unclear what method steps are involved in the evaluation step and what result is being achieved.  It would appear evaluation of a status is vague and unclear without specifying steps of determining a status.  
Claims 4, 6, 8, 9, 12 & 13 are unclear.  Claims 4, 9 & 13 are unclear reciting “statistically different from an expected distribution” because the claims do not provide a definition of the term “expected”.  In addition, what analysis of statics is used to define the difference.  What defines the expected distribution?  Claims 6, 8 & 12 are unclear reciting a “suspicion of sepsis” since the claims do not provide a definition of suspicion.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Beckman Coulter (Early Sepsis Indicator Application addendum UniCel DxH 900 Coulter Cellular Analysis System, March 2018).
Regarding claim 1, Beckman Coulter teach: 1. An automated method for evaluating a sepsis status associated with a blood sample obtained from an individual, the method comprising: determining a standard deviation of monocyte volume associated with the blood sample (e.g., monocyte distribution width MDW); determining a value of a blast population characteristic associated with the blood sample (P1-7); comparing the value of the blast population characteristic associated with the blood sample to a first cutoff value to provide a first comparison (P1-4 - P1-6); determining a second cutoff value based on the first comparison (P1-5); comparing the standard deviation of monocyte volume to the second cutoff value to provide a second comparison (P1-4 - P1-6); and evaluating the sepsis status associated with the blood sample based on the second comparison (P1-4; Please see for example, P1-4 “MDW values between 19.0 and 19.5 have a higher sensitivity for predicting sepsis, but lower specificity (for example, more false-positive results).  The impact on sensitivity and specificity for early detection of sepsis at different MDW cut-offs is provided in Table 1.4, Sensitivity and Specificity at Various MDW Cut-offs.”; P1-6 “Added Value Analyses” and P1-8 “Operation Principles [...] The monocyte population is characterized using Volume (V), Conductivity (C) and multiple angles of Light Scatter (Sn), Volume measurements correlate to cell size. [...]”.

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “The applicant submits that the bold gerunds at the beginning of each clause of claim 1 are, on their own, sufficient to establish that what is being claimed in claim 1 is an automated method.”  However, Examiner notes that the argued steps do not clearly set forth an automated method.  Although claims explicitly recites, for example, determining, comparing, and evaluating, it is unclear how these recitations relate to an automated method.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
In response to the Applicant’s arguments to “sepsis status”, the claims do not provide a definition or define a standard, i.e., degree of severity, thereby rendering the scope of the claim(s) unascertainable.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
In response to the Applicant’s arguments to “standard deviation of monocyte volume”, Examiner notes that it is unclear if the applicant trying to claim a standard deviation of a dimensional volume or number of monocyte in a volume.  On P11 of the Remarks, “the applicant submits that it is clear that "standard deviation of monocyte volume" refers to standard deviation of volume measurements, rather than to number of monocytes in a volume”.  However, it is unclear what “volume measurements” are referring to.  Is it volume measurements of individual monocyte cell volume in a blood sample, or total volume of monocytes in a blood sample? Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
In response to the Applicant’s argument to “value of a blast population characteristic”, the rejection is maintained.  It is unclear if the applicant trying to define a numerical value of a blast population, or a blast population characteristic.  On P12 of the Remarks, “claim 1 does not recite that a "population characteristic correlates to a value" (emphasis added).  However, “value of a blast population characteristic” appears to relate an arbitrary (characteristic) or numerical value (population?) to blasts.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
35 U.S.C. § 112(b) to claim 1 because “comparing [...] to provide a first comparison; comparing [...] to provide a second comparison”, the rejection has been withdrawn.
In response to the Applicant’s argument to “evaluating the sepsis status”, the rejection is maintained.  Although the step of “evaluating” is clear, the term “sepsis status” is vague and unclear as set forth above.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
35 U.S.C. § 112(b) to claims 4 & 13 because the term “likelihood”, the rejections have been withdrawn.
In response to the Applicant’s arguments to claims 6, 8 & 9, the rejections are maintained as explained above in similar limitations.
35 U.S.C. § 112(b) to claim 9 because “the data is not determined from the blood sample”, the rejection has been withdrawn.
In response to the Applicant’s arguments to claims 10-13, the rejections are maintained as explained above in similar limitations.
In response to the Applicant’s argument to the rejected claim 1 “that page appears to simply provide sensitivity and specificity for various MDW cutoffs, and does not appear to indicate that the MDW cutoff would be determined based on comparing a value of a blast population characteristic associated with the blood sample to a first cutoff.”  Please see for example, P1-4 “MDW values between 19.0 and 19.5 have a higher sensitivity for predicting sepsis, but lower specificity (for example, more false-positive results).  The impact on sensitivity and specificity for early detection of sepsis at different MDW cut-offs is provided in Table 1.4, Sensitivity and Specificity at Various MDW Cut-offs.”; P1-6 “Added Value Analyses” and P1-8 “Operation Principles [...] The monocyte population is characterized using Volume (V), Conductivity (C) and multiple angles of Light Scatter (Sn), Volume measurements correlate to cell size. [...]”.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798